Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Marcus W. Hammack on 16 February 2021.
The application has been amended as follows: 
In the claims:

1.	(Currently Amended) An apparatus for wireless communication comprising:
an interface configured to obtain a frame from a wireless node, said frame comprising: 
a header comprising a first address of a plurality of addresses; 
a first portion comprising one or more indications of one or more second addresses of the plurality of addresses; and
a second portion comprising first parameters for communication with the wireless node; and
	a processing system configured to: 
determine whether the apparatus is associated with the first address or one of the one or more second addresses, wherein the determination comprises comparing an address of the apparatus with the first address and the one or more second addresses; 
if the determination indicates the apparatus is associated with the first address, communicate with the wireless node based on the first parameters; and
if the determination indicates the apparatus is associated with one of the second addresses, determine whether to communicate with the wireless node using the first parameters or using second parameters associated with said one of the second addresses, wherein:
the first address is associated with a first basic service set (BSS) and the first parameters indicate first target wake time (TWT) parameters for the first BSS; and
said one of the second addresses is associated with a second basic service set (BSS) and the second parameters indicate second target wake time (TWT) parameters for the second BSS.

2.	(Original) The apparatus of claim 1, wherein:
the first portion further comprises, for each of the one or more second addresses, second parameters for communication with the wireless node; and 
if the determination indicates the apparatus is associated with one of the one or more second addresses, the processing system is configured to communicate with the wireless node based on the second parameters associated with said one of the one or more second addresses.

3.	(Original) The apparatus of claim 1, wherein:
the one or more second addresses comprise two second addresses;
the first portion comprises second parameters for communication with the wireless node; 
the second parameters are associated with a first one of the two second addresses;
if the determination indicates the apparatus is associated with the first one of the two second addresses, the processing system is further configured to communicate with the wireless node based on the second parameters; and
if the determination indicates the apparatus is not associated with the first one of the two second addresses, the processing system is further configured to communicate with the wireless node based on the first parameters.

4.	(Original) The apparatus of claim 1, wherein each of the plurality of addresses identifies a different basic service set (BSS).

5.	(Original) The apparatus of claim 1, wherein each of the plurality of addresses comprises a different BSS identifier (BSSID) or a different MAC address.

6.	(Canceled) 

7.	(Currently Amended) The apparatus of claim 1 [[6]], wherein the processing system is configured to:
determine to communicate with the wireless node using the second parameters if the frame includes said second parameters; or
determine to communicate with the wireless node using the first parameters if the frame lacks said second parameters.

8.	(Canceled) 
9.	(Currently Amended) The apparatus of claim 1 [[8]], wherein:
	at least one of the first TWT parameters or the second TWT parameters are conveyed in a TWT element.

10.	(Currently Amended) The apparatus of claim 1 [[8]], wherein:
the frame further comprises an indication that the first or second TWT parameters are associated with the first or second addresses.

11. 	(Original) The apparatus of claim 1, wherein the processing system is further configured to, if the determination indicates the apparatus is associated with one of the second addresses: 
determine whether to communicate with the wireless node using the first parameters, to communicate with the wireless node using second parameters associated with said one of the second addresses, or to not operate in a communication mode that requires the first or second parameters.

12.	(Currently Amended) An apparatus for wireless communication comprising:
a processing system configured to: 
select a first address from a plurality of addresses associated with the apparatus, said plurality of addresses comprising the first address and one or more second addresses, wherein at least one of the plurality of addresses corresponds to an address of another apparatus; and
generate a frame comprising: 
a header comprising the first address; 
a first portion comprising one or more indications of the one or more second addresses, wherein the first portion further comprises at least one target wake time (TWT) element, said at least one TWT element comprising second parameters for communication with the apparatus; and
a second portion comprising first parameters for communication with the apparatus, wherein the second portion comprises a target wake time (TWT) element comprising the first parameters; and
	an interface configured to output the frame for transmission. 

13.	(Original) The apparatus of claim 12, wherein each of the plurality of addresses identifies at least one of: different basic service sets (BSSs), a different basic service set identifiers (BSSIDs), or different media access control (MAC) addresses.

14.	(Original) The apparatus of claim 12, wherein the frame comprises a management frame.

15.	(Original) The apparatus of claim 14, wherein the management frame comprises a beacon frame,
a probe response frame, an association frame or a re-association frame.

16.	(Original) The apparatus of claim 12, wherein the first portion comprises a Multiple BSSID element.

17.	(Original) The apparatus of claim 12, wherein the first parameters indicate at least one of a first schedule regarding when to transmit to the apparatus or a second schedule regarding when to receive from the apparatus or a third schedule regarding when to transmit to or receive from the apparatus.

18.	(Original) The apparatus of claim 12, wherein the first portion further comprises, for each of the one or more second addresses, second parameters for communication with the apparatus.

19.	(Original) The apparatus of claim 12, wherein: 
the one or more second addresses comprise two second addresses;
the first portion comprises second parameters for communication with the apparatus; and
the second parameters are associated with one of the two second addresses.

20.	(Canceled) 

21.	(Original) The apparatus of claim 19, wherein the second parameters indicate at least one of a first schedule regarding when to transmit to the apparatus or a second schedule regarding when to receive from the apparatus.

22.	(Canceled) 

23.	(Original) The apparatus of claim 12, wherein: 
the one or more second addresses comprise one second address;
the frame generation comprises:
	determining a first schedule for communication with the apparatus associated with the first address; 
	determining a second schedule for communication with the apparatus associated with the second address; and
	comparing the first schedule and the second schedule; and
if the comparison shows the first and second schedules are the same, the first parameters indicate the first or second schedule.

24.	(Original) The apparatus of claim 12, wherein: 
the one or more second addresses comprise one second address;
the frame generation comprises:
	determining a first schedule for communication with the apparatus associated with the first address; 
	determining a second schedule for communication with the apparatus associated with the second address; and
	comparing the first schedule and the second schedule; 
if the comparison shows the first and second schedules are not the same:
the first parameters indicate the first schedule; and
the first portion further comprises second parameters indicating the second schedule.

25.	(Original) The apparatus of claim 24, wherein the frame further comprises a first indication that the first schedule is associated with the first address and a second indication that the second schedule is associated with the second address.

26.	(Currently Amended) A method for wireless communication by an apparatus comprising:
obtaining a frame from a wireless node, said frame comprising: 
a header comprising a first address of a plurality of addresses; 
a first portion comprising one or more indications of one or more second addresses of the plurality of addresses; and
a second portion comprising first parameters for communication with the wireless node; 
determining whether the apparatus is associated with the first address or one of the one or more second addresses, wherein the determination comprises comparing an address of the apparatus with the first address and the one or more second addresses; 
if the determination indicates the apparatus is associated with the first address, communicating with the wireless node based on the first parameters; and
if the determination indicates the apparatus is associated with one of the second addresses, determining whether to communicate with the wireless node using the first parameters or using second parameters associated with said one of the second addresses, wherein:
the first address is associated with a first basic service set (BSS) and the first parameters indicate first target wake time (TWT) parameters for the first BSS; and
said one of the second addresses is associated with a second basic service set (BSS) and the second parameters indicate second target wake time (TWT) parameters for the second BSS.

27.	(Currently Amended) A method for wireless communication by an apparatus comprising:
selecting a first address from a plurality of addresses associated with the apparatus, said plurality of addresses comprising the first address and one or more second addresses, wherein at least one of the plurality of addresses corresponds to an address of another apparatus; 	
generating a frame comprising: 
a header comprising the first address; 
a first portion comprising one or more indications of the one or more second addresses, wherein the first portion further comprises at least one target wake time (TWT) element, said at least one TWT element comprising second parameters for communication with the apparatus; and
a second portion comprising first parameters for communication with the apparatus, wherein the second portion comprises a target wake time (TWT) element comprising the first parameters; and
	outputting the frame for transmission. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T DUONG whose telephone number is (571)270-1664.  The examiner can normally be reached on Monday - Friday 8 AM - 6 PM EST with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE T DUONG/           Primary Examiner, Art Unit 2462                                                                                                                                                                                             	02/16/2021